Citation Nr: 0705276	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957.  He died in December 2003, and the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO.  By that 
decision, the RO, in pertinent part, denied service 
connection for the cause of the veteran's death.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
appellant if further action is required.


REMAND

The record on appeal contains printouts of computer data 
which suggest that VA established a claims file for the 
veteran during his lifetime, and that the file was 
subsequently destroyed.  Presently, it is not clear from the 
record whether any effort has been made to reconstruct the 
veteran's file.  This should be investigated.

The record currently before the Board does not contain a copy 
of the veteran's service separation examination.  Because it 
is not clear that reasonable efforts to obtain the evidence 
have been exhausted, further development is required.  See, 
e.g., 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to 
obtain records in the custody of a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile).

The appellant contends, in essence, that her husband's death 
can be attributed to exposure to herbicides, pesticides, 
and/or asbestos during service.  Although the RO has made 
efforts to obtain information from the service department 
relating to the veteran's exposure to herbicides, no 
information has been sought or obtained as to his possible 
exposure to pesticides or asbestos.  This needs to be 
developed.

In April 2004, the appellant submitted a signed release so 
that the RO could assist her in obtaining relevant records 
from John J. Petrus, M.D.  Although the RO wrote Dr. Petrus 
in May 2004, it requested only that Dr. Petrus submit a 
"summary report" of the veteran's care, and did not ask for 
clinical records.  Because the clinical records from Dr. 
Petrus could contain information germane to the appellant's 
appeal-particularly in view of Dr. Petrus' April 2004 
opinion that the veteran's death may have been related to 
environmental exposures in service-further development is 
necessary.

Materials in the claims file show that the veteran received 
terminal care at the Hospice Care Center in Copley Township, 
Ohio, and that he received care from a Dr. "LaCastro."  
Pharmacy records in the file suggest that the veteran may 
have also received terminal care from Drs. Negi, Moattari, 
Connelly, and/or Arrington, and through Akron General Medical 
Center.  On remand, the appellant should be asked to provide 
releases for this, and any other, new or additional evidence 
of which she is aware.  See, e.g., 38 C.F.R. § 3.159(e) (if 
VA becomes aware of the existence of relevant records before 
deciding a claim, VA will request that the claimant provide a 
release for the records).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  If the veteran had a VA claims file that 
was destroyed, make efforts to reconstruct 
it, to the extent feasible.  Efforts to 
reconstruct the file should include, among 
other things, efforts to obtain a complete 
copy of the veteran's service personnel 
record, as well as copies of any records of 
relevant VA and/or private treatment that 
can be identified.  Efforts at 
reconstruction should be fully documented, 
and any additional materials obtained should 
be associated with the record on appeal.

2.  Make efforts to obtain a copy of the 
veteran's service separation examination, 
and any other relevant service-related 
health records, including clinical records 
and records of hospitalization and/or 
examination, that pertain to the veteran.  
Discontinue efforts to obtain the evidence 
only if it is concluded that the evidence 
does not exist or that further efforts to 
obtain it would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Efforts to obtain the 
evidence should be fully documented, and any 
additional materials obtained should be 
associated with the record on appeal.

3.  Ask the service department to indicate 
whether there is any record of the veteran 
having been exposed to asbestos or 
pesticides during service.  The response 
received should be associated with the 
record on appeal.

4.  Make efforts to obtain a complete set of 
all relevant clinical records from Dr. 
Petrus, following the procedures set forth 
in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the record on appeal.

5.  Ask the appellant to provide releases 
for any relevant records of treatment in the 
possession of Hospice Care Center, Akron 
General, and Drs. Negi, Moattari, Connelly, 
Arrington, and "La Castro," and to 
identify, and provide releases for (where 
necessary), any other care provider who 
possesses new or additional evidence that 
may be pertinent to her claim.  If the 
appellant provides adequate identifying 
information, and the necessary releases, 
assist her in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  The evidence 
obtained, if any, should be associated with 
the record on appeal.

6.  If, after the foregoing development has 
been completed, the expanded record contains 
competent evidence tending to show that the 
veteran's death may be associated with an 
event, injury, or disease in service, 
arrange to have a physician review the 
assembled record.  After completing his or 
her review, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
veteran's death from lymphomatous 
meningitis, due to or as a consequence of 
Non-Hodgkin's lymphoma, can in any way be 
attributed to his period of military 
service.  A complete rationale should be 
provided.

7.  Thereafter, take adjudicatory action on 
the appellant's claim for service connection 
for the cause of the veteran's death.  If 
the benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the appellant and her representative.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, all assembled records 
should be returned to this Board for further appellate 
review.  No action is required by the appellant until she 
receives further notice, but she may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


